Title: To George Washington from Elias Dayton, 22 February 1782
From: Dayton, Elias
To: Washington, George


                  
                     Sir
                     Chatham Febry 22nd 1782
                  
                  Enclosed is the proceedings of a court martial held on a deserter from the second Regiment of Jersey,  he was taken from a party of British sailors on their way from Philadelphia to New York to be exchanged, his Officers say he is a very bad fellow—Three days since two frigates with twelve sail of transports left N. York and it is publickly said they are gone to bring all the troops from Charlestown.
                  Since I saw a certain dirty paper of Rivingtons I have ordered every N. York paper sent over by a flag to be immediately burnt or sent to me that I may prevent their spreading amongts the disaffected. I think myself the more justifiable in doing this as I know a large number of papers are sent out weekly at the expence of government.  I have the honor to be your Excellencys Most Hbl. servant
                  
                     Elias Dayton
                  
               